     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRYAN SILVA, PH.D.,                              No. 1:19-cv-00795-LJO-EPG
12                         Plaintiff,
13            v.                                       ORDER DENYING DEFENDANT’S
                                                       MOTION FOR ATTORNEYS’ FEES
14    YOSEMITE COMMUNITY COLLEGE
      DISTRICT, a government entity for the            (Doc. No. 18)
15    State of California,
16                         Defendant.
17

18                                             INTRODUCTION

19           Plaintiff Bryan Silva, Ph.D., formerly known as Frank Drummond, initiated this matter by

20   filing his third lawsuit against defendant Yosemite Community College District on June 6, 2019.

21   (Doc. No. 1.) Therein, based upon his allegations that defendant discriminated against him for

22   being a “white male of older age” with prior criminal charges having been brought against him,

23   he asserted causes of action for: 1) harassment; 2) “disparate impact”; 3) hostile work

24   environment; 4) failure to prevent harassment, discrimination, and retaliation; 5) employment

25   discrimination; 6) “disparate treatment”; 7) tortious interference with economic advantage; 8)

26   negligent interference with economic advantage; 9) injunctive relief; and 10) declaratory relief.

27   (See generally id.)

28   /////
                                                       1
     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 2 of 7

 1           On December 17, 2019, the previously assigned district judge granted defendant’s motion

 2   to dismiss plaintiff’s complaint with prejudice. (Doc. No. 15.) On January 14, 2020, defendant

 3   filed a motion seeking an award of attorneys’ fees in the amount of $24,020.50 incurred in

 4   defending against this action. (Doc. No. 18.) Plaintiff filed an opposition to the pending motion

 5   on January 28, 2020. (Doc. No. 19.) Defendant filed its reply on February 4, 2020. (Doc. No.

 6   21.)

 7           The court has determined the motion for attorneys’ fees is suitable for decision based on

 8   the papers under Local Rule 230(g) and, for the reasons explained below, will deny defendant’s

 9   motion for attorneys’ fees.

10                                             BACKGROUND

11           An extensive recitation of the parties’ litigation history is contained in the previously

12   assigned district judge’s order granting defendant’s motion to dismiss. (Doc. No. 15 at 2–7.)

13   Here, the court only briefly addresses the facts to the extent relevant to this order.

14           Plaintiff filed three different lawsuits against defendant in state and federal court. All

15   three lawsuits arise from an incident that occurred over ten years ago. On August 28, 2009,

16   plaintiff, a tenured professor at Modesto Junior College, was arrested at a staff meeting. (Doc.

17   No. 1 ¶¶ 1, 13.) Plaintiff’s criminal trial on the charges stemming from that arrest ended in a

18   hung jury in April 2015. (Id. ¶ 14.) The Stanislaus County District Attorney did not re-try the

19   case and subsequently dismissed the criminal charges against plaintiff. (Id.)

20           Since 2015, plaintiff has filed three actions against this defendant, alleging various
21   employment-related causes of action. (Doc. No. 1; Doc. No. 8-3, Ex. B at 8–25, Ex. E at 64, Ex.

22   F at 95.) On December 17, 2019, the then-assigned district judge granted defendant’s motion to

23   dismiss plaintiff’s complaint with prejudice, reasoning that most of plaintiff’s claims were barred

24   by res judicata. (Doc. No. 15 at 12–13.) Indeed, the court noted that a “significant portion of the

25   Third Action comprises near-verbatim allegations from the dismissed Second Action.” (Doc. No.

26   15 at 7.) The court further held that any “new” allegations regarding defendant’s alleged conduct
27   were either extensions of plaintiff’s previously dismissed claims or failed to state cognizable

28   /////
                                                         2
     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 3 of 7

 1   federal claims. (Id. at 13–20.) Therefore, the court granted defendant’s motion to dismiss this

 2   action in its entirety with prejudice.

 3                                            LEGAL STANDARDS

 4           Title VII provides that in “any action or proceeding under this subchapter, the court, in its

 5   discretion, may allow the prevailing party . . . a reasonable attorney’s fee . . . as part of the costs .

 6   . . .” 42 U.S.C. § 2000e-5(k). “[A] district court may in its discretion award attorney’s fees to a

 7   prevailing defendant in a Title VII case upon a finding that the plaintiff’s action was frivolous,

 8   unreasonable, or without foundation, even though not brought in subjective bad faith.”

 9   Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 421–22 (1978). However, the Supreme

10   Court has warned district courts against the “understandable temptation to engage in post hoc

11   reasoning by concluding that, because a plaintiff did not ultimately prevail, his action must have

12   been unreasonable or without foundation.” E.E.O.C. v. Bruno’s Restaurant, 13 F.3d 285, 287

13   (9th Cir. 1993) (citing Christiansburg, 434 U.S. at 421–22). Instead, in assessing a motion such

14   as the defendant’s here, courts must analyze “plaintiff’s reasonable belief at the beginning of

15   litigation.” Zetwick v. Cty. of Yolo, No. 2:12-cv-02486-TLN-AC, 2015 WL 5600349, at *2 (E.D.

16   Cal. Sept. 22, 2015) (citing Bruno’s Restaurant, 13 F.3d at 288–90).

17           Attorneys’ fees in civil rights cases should only be awarded to a defendant in exceptional

18   circumstances. Brooks v. Cook, 938 F.2d 1048, 1055 (9th Cir. 1991); Mitchell v. Office of L.A.

19   Cty. Superintendent of Schs., 805 F.2d 844, 848 (9th Cir. 1986). Because Congress intended to

20   promote vigorous enforcement of civil rights laws, “a district court must exercise caution in
21   awarding fees to a prevailing defendant in order to avoid discouraging legitimate suits that may

22   not be ‘airtight.’” Bruno’s Restaurant, 13 F.3d at 287 (quoting Christiansburg, 434 U.S. at 422).

23   In particular, “[c]ourts should be cautious when considering an award to a prevailing defendant

24   where the lawsuit was initiated by a party with limited financial resources or one who is

25   appearing pro se.” Wal-Mart Stores, Inc. v. City of Turlock, 483 F. Supp. 2d 1023, 1028 (E.D.

26   Cal. 2007) (citing Miller v. L.A. Cty. Bd. of Educ., 827 F.2d 617, 619–20 (9th Cir. 1987)).
27           With these standards in mind, the court turns to defendant’s grounds for seeking

28   attorneys’ fees.
                                                          3
     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 4 of 7

 1                                                ANALYSIS

 2            Defendant argues that plaintiff’s case lacked merit at the outset of this litigation. (Doc.

 3   No. 18 at 7.) Defendant now moves to recoup $24,020.50 in attorneys’ fees allegedly incurred in

 4   defending itself against plaintiff’s Title VII claims only. (Id. at 7, 9–10.) Plaintiff suggests in his

 5   opposition that defendant’s motion for attorneys’ fees should be denied because plaintiff was, in

 6   fact, the prevailing party. (See generally Doc. No. 19.) Plaintiff’s argument is premised on his

 7   assertion that he achieved some of the benefit he sought in bringing the suit. (Id. at 5–6). The

 8   court need not delve into the merit of plaintiff’s arguably frivolous argument because this motion

 9   can be resolved on other grounds.

10            The court has considered the extensive factual and procedural records of plaintiff’s

11   lawsuits, as well as the relevant authority governing the awarding of attorneys’ fees to a

12   prevailing defendant in civil rights cases. While the pending motion presents a close call in the

13   undersigned’s view1, the court will deny defendant’s motion for attorneys’ fees because the

14   application of res judicata, while ultimately successful, was not immediately obvious. The court

15   further declines to grant defendant’s motion in light of the well-established principle that

16   awarding prevailing defendants such fees in Title VII actions is generally disfavored.

17            In granting defendant’s motion to dismiss, the then-assigned district judge specifically

18   found that res judicata barred paragraphs 12 through 47 of the complaint. (Doc. No. 15 at 13.)

19   While district courts within the Ninth Circuit have both granted and denied motions for attorneys’

20   fees brought by prevailing defendants where the plaintiffs’ claims were found to be barred by res
21   /////

22   /////

23   /////

24   /////

25   /////

26   /////
27

28   1
         Plaintiff would be well-served to take heed of the court’s observation in this regard.
                                                         4
     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 5 of 7

 1   judicata2, here, it was not immediately obvious that the doctrine applied. Although defendant

 2   was successful in arguing that res judicata barred most of this third action brought by plaintiff,

 3   the remaining “new” allegations were deemed insufficient because they were either extensions of

 4   previously dismissed claims or failed to state cognizable federal claims. (Id. at 13–20.)

 5   Moreover, it is appropriate for the court to remain cautious about chilling future Title VII actions.

 6   See Bruno’s Restaurant, 13 F.3d at 287 (citations omitted).

 7          To determine whether a defense fee award is appropriate, this court must analyze the

 8   plaintiff’s reasonable belief at the beginning of litigation. Zetwick, No. 2:12-cv-02486-TLN-AC,

 9   2015 WL 5600349, at *2 (citing Bruno’s Restaurant, 13 F.3d at 288–90). In this case, the

10   undersigned cannot definitively conclude that plaintiff lacked a reasonable belief that he was

11   presenting a non-frivolous claim to this court. Defendant maintains that this entire lawsuit was

12   frivolous “at its inception,” given that all of plaintiff’s federal claims were dismissed with

13   prejudice. (Doc. No. 18-1 at 4.) In his complaint, plaintiff alleged he “was subjected to

14   unwanted harassing conduct because he was a male and of age, in the context of criminal charges

15   being dismissed against plaintiff.” (Doc. No. 1 ¶ 67.) He further alleged that since he had been

16   reinstated to his faculty position, he had been shunned by other faculty members and was given

17   less-than-desirable course schedules. (See, e.g., id. ¶¶ 17, 68.) Defendants do not appear to

18   dispute these allegations in all respects, but rather, argued that the claims asserted by plaintiff in

19   this action were barred by res judicata or that they failed to state a cognizable claim, including

20
     2
       See Sengupta v. Univ. of Alaska Fairbanks, 336 F. App’x 751, 752–53 (9th Cir. 2009)
21   (affirming award of attorneys’ fees where the plaintiff’s claims were deemed frivolous because
22   they had already been resolved by prior judgments); Davidson v. Culver City, 159 F. App’x 756,
     759 (9th Cir. 2005) (same); Stokes v. City of Visalia, No. 1:17-cv-01350-SAB, 2018 WL
23   4030732, at *6 (E.D. Cal. Aug. 21, 2018) (same). But see Minor v. Fedex Office & Print Servs.,
     Inc., 205 F. Supp. 3d 1081, 1088–90 (N.D. Cal. 2016) (declining to grant prevailing defendant
24   attorneys’ fees in Americans with Disabilities Act and California’s Fair Employment and
     Housing Act case where the claims were barred by res judicata, but noting that plaintiff was
25   proceeding pro se); Lenk v. Monolithic Power Sys., Inc., No. 16-cv-02625-BLF, 2018 WL 50026,
26   at *4 (N.D. Cal. Jan. 19, 2018) (granting-in-part a prevailing defendant’s attorneys’ fees motion
     once it became clear that plaintiff’s claims were barred by res judicata, but denying-in-part where
27   pro se plaintiff may have “reasonably believed that the EEOC right-to-sue letter supported
     additional claims against [defendant]” despite defendant’s counsel’s warning that such claims
28   were barred).
                                                        5
     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 6 of 7

 1   failing to adequately plead plaintiff’s membership in a protected class, causation, or severe or

 2   pervasive enough conduct to alter the conditions of employment. (See Doc. 8-1 at 21–24.)

 3          As mentioned, plaintiff’s complaint repeated numerous allegations from his previously

 4   dismissed complaints, yet plaintiff did include “new” allegations in the complaint filed in this

 5   action which he contended represented “new and ongoing wrongs” that defendant caused. (Doc.

 6   No. 10 at 1.) The then-assigned district judge engaged in a detailed analysis of how res judicata

 7   applies under such circumstances, namely, where new allegations are mixed in with ones that are

 8   repetitive of previously dismissed claims. (Doc. No. 15 at 13–20.) Ultimately, the court held that

 9   plaintiff’s “new” allegations were either extensions of prior dismissed claims or failed to state

10   cognizable federal claims. (Doc. No. 15.) For example, the court held plaintiff’s “new” claims

11   that the school failed to publicize plaintiff’s faculty award on a lobby TV did not rise to the level

12   of an adverse employment action and therefore, was not material to any viable claim. (Id. at 18.)

13   Moreover, the court held that another faculty member’s sharp questioning of plaintiff’s

14   Halloween costume also did not rise to the level of an adverse employment action. (See id.) Of

15   course, even when the law or facts “appear questionable or unfavorable at the outset, a party may

16   have an entirely reasonable ground for bringing suit.” Id. Therefore, the undersigned cannot

17   definitively conclude that plaintiff lacked any reasonable belief that his complaint filed in this

18   case set forth cognizable discrimination claims.

19          Overall, while the previously-assigned district judge provided a detailed reasoning

20   explaining why most of plaintiff’s complaint was barred by res judicata and that any “new”
21   allegations failed to state cognizable federal claims, thereby warranting dismissal with prejudice,

22   it cannot be concluded that it was entirely clear that this case was “frivolous, unreasonable, or

23   without foundation” at the outset. See Christiansburg, 434 U.S. at 421. In light of this

24   conclusion and given courts’ general reluctance to award prevailing defendants attorneys’ fees in

25   Title VII cases, the court will deny defendant’s motion for attorneys’ fees.3

26
27   3
       Defendant objects on various grounds to plaintiff’s declaration filed in connection with his
     opposition to the pending motion. (Doc. No. 21-1.) The court agrees plaintiff’s statements in his
28   declaration are irrelevant and therefore did not consider them in reaching this decision.
                                                        6
     Case 1:19-cv-00795-LJO-EPG Document 22 Filed 08/18/20 Page 7 of 7

 1                                           CONCLUSION

 2          For the reasons set forth above, the court denies defendant’s motion for attorneys’ fees

 3   (Doc. No. 18).

 4   IT IS SO ORDERED.
 5
        Dated:    August 18, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      7
